Execution Copy
EXHIBIT 10.3
MASTER LOAN AND SECURITY AGREEMENT
Dated as of June 29, 2009
among
ICON ION, LLC,
as Lender,
and
ARAM RENTALS CORPORATION,
as Borrower
and
ION GEOPHYSICAL CORPORATION,
as Guarantor

 



--------------------------------------------------------------------------------



 



MASTER LOAN AND SECURITY AGREEMENT
     THIS MASTER LOAN AND SECURITY AGREEMENT is made as of June 29, 2009 by and
among ARAM RENTALS CORPORATION (“Borrower”) with its principal office located at
7236 — 10th Street NE, Calgary Alberta, T2E 8X3, ION GEOPHYSICAL CORPORATION, a
Delaware corporation (the “Guarantor”), with its principal office located at
2105 CityWest Blvd., Suite 400, Houston, Texas 77042, and ICON ION, LLC, (the
“Lender”) with its principal office located at 100 Fifth Avenue, 4th Floor, New
York, New York 10011.
RECITALS

A.   Lender has agreed with Borrower that, at Borrower’s request, Lender shall
make the Loan available to Borrower on the terms and subject to the conditions
set forth in this Agreement.   B.   Borrower and Lender desire that this
Agreement serve as a master agreement that sets forth the terms and conditions
governing the Loan that Lender may make to Borrower.

AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS

1.1   Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):       “Affiliate” means, with
respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the Person specified. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise, and the terms “controlling” and
“controlled” have corresponding meanings.       “Agreement” means this Master
Loan and Security Agreement and all Schedules and Exhibits annexed hereto and
made a part hereof, as the same may be amended, restated, supplemented,
modified, renewed or replaced from time to time.

1



--------------------------------------------------------------------------------



 



“Applicable Law” means, at any time, with respect to any Person, property,
transaction or event, all applicable laws, statutes, regulations, treaties,
judgments and decrees and all applicable official directives, rules, consents,
approvals, by-laws, permits, authorizations, guidelines, orders and policies of
any governmental or regulatory body or Persons having authority over such
Person, property, transaction or event.
“ARAM” means ARAM Systems Corporation, a Nova Scotia unlimited company, and
wholly-owned subsidiary of Guarantor; and its successors and permitted assigns.
“Assignment” means a collateral assignment in the form of Exhibit B attached
hereto pledging to Lender as security for the Loan Borrower’s right, title and
interest in, but not the obligations of Borrower under, the Contracts described
in Schedule 1 thereto.
“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
thereunder as amended and in effect from time to time, and any successor
statutes.
“Blocked Account” means each deposit account established at the Blocked Account
Bank into which all Contract Receivables due under any Contract are to be
deposited by the applicable Obligor, Borrower or Guarantor for the benefit of
Lender over which Lender has a perfected security interest by way of a Blocked
Account Agreement with a Blocked Account Bank.
“Blocked Account Agreement” means a blocked account control agreement entered
into by Borrower, Lender and a Blocked Account Bank in respect of the Blocked
Account in form and substance satisfactory to Lender.
“Blocked Account Bank” means one or more commercial banks acceptable to Lender.
“Business Day” means any day, other than a Saturday, Sunday or Canadian holiday,
on which Canadian chartered banks are open for business in Calgary, Alberta,
Canada.
“Canadian Insolvency Proceeding” means, with respect to any Person, any
voluntary or involuntary insolvency, bankruptcy, receivership, custodianship,
liquidation, dissolution, reorganization, assignment for the benefit of
creditors, appointment of a custodian, receiver, trustee or other officer with
similar powers, or any other proceeding for the liquidation, dissolution or
other winding up of such Person, whether under the BIA, the CCAA or the
Winding-Up and Restructuring Act (Canada), or any other bankruptcy or insolvency
laws, or any laws relating to relief of debtors, readjustment of indebtedness or
reorganization, composition or extension of indebtedness.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations thereunder, as amended and in effect from time to time, and any
successor statutes.
“Closing Date” means June 29, 2009 or such other date as Lender and Borrower may
mutually agree upon.
“Collateral” has the meaning provided in Section 3.1.

2



--------------------------------------------------------------------------------



 



“Consumer Goods” has the meaning given to such term in the PPSA.
“Contract” means a written lease, installment sale contract or other agreement
evidencing payment obligations relating to the leasing or financing of
Equipment, in each case, together with all schedules, riders, addenda or
supplements thereto, provided that each such Contract is consistent with ARAM’s
past practices.
“Contract Receivables” means, with respect to a Contract, all amounts due and
payable or to become due and payable under such Contract, together with all
rights to receive such amounts under such Contract.
“Contribution Agreement” means the Section 85 rollover agreement between ARAM,
as vendor, and Borrower, as purchaser, in respect of the transfer of the
Equipment and Contracts in the form attached as Exhibit A.
“Credit Parties” means Borrower and Guarantor and “Credit Party” means either of
them.
“Default” means any of the events described in Section 7.1 regardless of whether
any requirement in connection with such event for the giving of notice, the
lapse of time, or both, has been satisfied or met.
“Equipment” means: (i) any seismic equipment contributed by ARAM to Borrower
pursuant to a Contribution Agreement on or prior to the Closing Date, and
(ii) any additional seismic equipment contributed to Borrower including any
additional seismic equipment that replaces the seismic equipment identified in
subsection (i) in the ordinary course of the Borrower’s business, in each case,
together with all parts, spare parts, accessories, attachments, upgrades,
improvements, replacements, substitutions, additions, accessions, alterations
and repairs incorporated therein or affixed thereto, and all proceeds thereof
(including insurance proceeds); and “related Equipment” shall, when used with
reference to any Contract, mean the Equipment subject to that respective
Contract. For greater certainty, any Hewlett Packard leased equipment shall not
be included in the definition of “Equipment”.
“Event of Default” means any of the events specified in Section 7.1, provided
that any requirement in connection with such event for the giving of notice, the
lapse of time or both, has been satisfied or met.
“Fiscal Year” means the fiscal year of Borrower, which commences each January 1
and ends each December 31.
“Foreign Located Equipment” means all seismic equipment located in Germany or
Egypt, in each case, as listed in Schedule 1 attached hereto on the Closing
Date, that will automatically be included in the definition of “Equipment” for
all purposes of this Agreement immediately upon its arrival into North America.

3



--------------------------------------------------------------------------------



 



“GAAP” means:

  (i)   in respect of Borrower, generally accepted accounting principles as
approved by the Canadian Institute of Chartered Accountants that are in effect
from time to time, applied in a consistent manner from period to period; and    
(ii)   in respect of Guarantor, generally accepted accounting principles that
are in effect in the United States from time to time, applied in a consistent
manner from period to period.

“Guaranty” means the guaranty from Guarantor in favour of Lender in respect of
the Indebtedness of Borrower in form and substance satisfactory to Lender.
“HSBC” means HSBC BANK USA, N.A., in its capacity as administrative agent under
the HSBC Credit Agreement, together with its successors and assigns.
“HSBC Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 3, 2008, among Guarantor, as domestic borrower, ION
International S.À R.L., a Luxembourg private limited company (société a
responsabilité limitée), as foreign borrower, the guarantors from time to time
party thereto, HSBC BANK USA, N.A., as administrative agent, and the other
financial institutions party from time to time thereto, as lenders, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Hypothec” means a moveable hypothec executed by Borrower in favour of Lender in
form and substance satisfactory to Lender.
“Indebtedness” means the aggregate principal amount of the Loan made by Lender
to Borrower hereunder, all accrued but unpaid interest thereon, and all other
amounts that Borrower may from time to time be obligated to pay to Lender under
this Agreement and the other Loan Documents.
“Initial Draw Amount” has the meaning set out in Section 2.3(a).
“Interest Period” means a period (i) in the case of the first Interest Period,
commencing on the Closing Date of the initial Loan and ending on and including
the first Payment Date and (ii) for each successive Interest Period, commencing
on each Payment Date and ending on, and including, the next Payment Date,
provided if a Payment Date is not a Business Day, then the Interest Period shall
end on the first Business Day thereafter, provided in no event will interest be
charged twice for the same day.
“Interest Rate” means, with respect to the Loan, a rate per annum equal to the
following: (a) provided that no Event of Default has occurred and is continuing,
the interest rate of fifteen percent (15%) per annum calculated monthly (the
“Fixed Interest Rate”); and (b) upon the occurrence and during the continuation
of an Event of Default and subject to Applicable Law, the sum of, with respect
to the Loan, (i) applicable Fixed Interest Rate plus (ii) an additional 2.00%
per annum.

4



--------------------------------------------------------------------------------



 



“Liabilities” of any Person shall at any time mean all items that, in accordance
with GAAP, would be included on the liability side of a balance sheet of that
Person as of the date in question and shall include the following items whether
or not so included in accordance with GAAP: (a) duties and obligations
(excluding unaccrued finance charges) of that Person, as obligor, under leases,
whether or not capitalized; (b) indebtedness (including, without limitation,
indebtedness arising under conditional sale or other title retention agreements,
but excluding, however, prepaid interest thereon) secured by a Lien in property
owned or being purchased by that Person, whether or not such indebtedness shall
have been assumed by that Person; and (c) all contingent obligations of that
Person.
“Lien” means any lien, encumbrance or security interest of any kind whatsoever,
whether arising under a Security Instrument or as a matter of law, judicial
process or otherwise.
“Loan” means the loan that Lender makes to Borrower under Article 2 of this
Agreement.
“Loan Documents” has the meaning set out in Section 4.1(d) and shall also
automatically include, without limitation, the Blocked Account Agreement
immediately upon being executed and delivered by Borrower, Lender and the
Blocked Account Bank.
“Loan Limit” means US$20,000,000; a portion of which shall be available to
Borrower under this Agreement and the remaining amount (if any) shall be made
available to US Borrower under the US 2009 Loan Agreement.
“Material Adverse Change” means any change, event, violation, circumstance or
effect that, when considered individually or when aggregated with other changes,
events, violations, circumstances or effects, is or would reasonably be expected
to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
property, assets, liabilities, operations, condition (financial or otherwise) or
affairs of Borrower or Guarantor, taken as a whole; (ii) the ability of Borrower
or Guarantor to perform its obligations under any of the Loan Documents; or
(iii) the ability of Lender to enforce its rights and remedies under any of the
Loan Documents.
“Maturity Date” means July 31, 2014.
“Memorandum” means the Memorandum of Association and the Articles of Association
of Borrower.
“Note(s)” means the promissory note or notes issued by Borrower in connection
with each borrowing under the Loan, in form and substance as set out in
Exhibit D attached hereto.
“Obligations” means the Indebtedness, together with any and all other duties,
obligations, undertakings and amounts required to be paid or performed by
Borrower

5



--------------------------------------------------------------------------------



 



and/or Guarantor under this Agreement and each Loan Document executed pursuant
hereto.
“Obligor” means, with respect to a Contract, each Person having a payment
obligation under or with respect to such Contract.
“Payment Date” means the first (1st) day of each calendar month, or if such day
is not a Business Day, the next Business Day.
“Permitted Jurisdictions” means, collectively, the United States and Canada and
each other jurisdiction to which the Lender has consented in writing, such
consent not to be unreasonably withheld, delayed or conditioned; provided that
Lender has taken those steps reasonably required to obtain a valid, enforceable
and perfected first lien, charge and security interest in the Equipment in each
such jurisdiction.
“Permitted Liens” means:

  (i)   inchoate liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or being contested in good faith by
appropriate proceedings;     (ii)   non-consensual statutory Liens arising in
the ordinary course of Borrower’s business to the extent such Liens secure
indebtedness that is not overdue; and     (iii)   rights of Obligors under
Contracts in the related Equipment.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, company, partnership, firm, association, government,
governmental agency or any other entity, whether acting in an individual,
fiduciary or other capacity.
“Pledge Agreement” means the non recourse securities pledge agreement from ARAM
in favour of Lender in respect of all the outstanding equity securities of
Borrower owned by ARAM in form and substance satisfactory to Lender.
“PPSA” means the Personal Property Security Act (Alberta) and all regulations
and ministerial orders thereunder, as from time to time in effect in the
Province of Alberta; provided, however, that if by reason of mandatory
provisions of law, any and all of the attachment, perfection or priority of the
security interest of Lender in and to the Collateral is governed by the personal
property security legislation as in effect in a jurisdiction other than the
Province of Alberta, the term “PPSA” shall mean the personal property security
legislation as in effect in such other jurisdiction for purposes of the
provisions relating to such attachment, perfection or priority and for purposes
of definitions related to such provisions.
“Proceeds” has the meaning given to such term in the PPSA.

6



--------------------------------------------------------------------------------



 



    “Quarterly Report” means a completed report substantially in the form of
Exhibit C hereto signed and delivered by a senior officer of Borrower.      
“Residual Proceeds” means, as to a Contract, all Contract Receivables and
monetary value received by Borrower, net of any out of pocket costs incurred in
connection with obtaining such Contract Receivables and monetary value, after
all of the obligations of the Obligor during the originally scheduled term of
the Contract (including the payment of all taxes and charges relating to the
Equipment) have been paid in full, including net proceeds realized from the
sale, re-lease or rental of the Equipment or the renewal or extension of the
Contract.       “Scheduled Repayment” has the meaning provided in Section 2.8.  
    “Second Draw Amount” has the meaning provided in Section 2.3(b).      
“Security Deposits” means monies held by Borrower on behalf of Obligors as
collateral for obligations of such Obligors under the Contracts.       “Security
Instrument” means any security agreement, pledge agreement, lease intended as
security, conditional sale contract, chattel mortgage, assignment, control
agreement or other agreement, or any amendment, restatement, supplement, renewal
or replacement thereof or thereto, or any financing statement or financing
change statement, in each case granting, evidencing or perfecting any security
interest in personal property.       “Taxes” shall have the meaning provided in
Section 6.1(f).       “US 2009 Loan Agreement” shall mean the Master Loan and
Security Agreement, dated June 30, 2009, as amended, among ICON ION, LLC, as
lender, US Borrower, as borrower, and ION Geophysical Corporation, as guarantor
and all Loan Documents (as defined therein) pursuant thereto.       “US
Borrower” means ARAM Seismic Rentals, Inc., a corporation formed under the laws
of the State of Texas; and its successors and permitted assigns.       “US
Borrower Hypothec” means a moveable hypothec executed by US Borrower in favour
of Lender substantially in the form of the Hypothec.       “US Dollars”, “USD”
and “US$” means lawful money of the United States of America.   1.2   Other
Terms. All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in the PPSA, and not specifically
defined herein, are used herein as defined therein.   1.3   Interpretation. As
used in this Agreement, the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” the word “or” is not
exclusive, and the word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as



7



--------------------------------------------------------------------------------



 



    referring to such agreement, instrument or other document as from time to
time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein), (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless another document is specifically referenced.   1.4   U.S. Currency.
Unless otherwise specified herein, all amounts and values referred to in this
Agreement shall refer to lawful money of the United States. Notwithstanding the
foregoing, all payments made hereunder shall be made in the currency in respect
of which the obligation requiring such payment arose.   1.5   Determination of
Rates and Basis of Calculation of Interest.

  (a)   The rates of interest and fees shall be determined by Lender whenever
such determination is required for any purpose of this Agreement in accordance
with the terms and conditions provided herein, and such determination shall be
prima facie evidence of such rate absent manifest error.     (b)   All interest
payments to be made under this Agreement shall be paid without allowance or
deduction for deemed re-investment or otherwise, both before and after maturity
and before and after default and/or judgment, if any, until payment of the
amount on which such interest is accruing, and interest will accrue on overdue
interest, if any.     (c)   In calculating interest or fees payable under this
Agreement for any period, unless otherwise specifically stated, the first day of
such period shall be included and the last day of such period shall be excluded.
    (d)   Unless otherwise stated, wherever in this Agreement reference is made
to a rate of interest “per annum” or a similar expression is used, such interest
will be calculated on the basis of a calendar year of 365 days or 366 days, as
the case may be, and using the nominal rate method of calculation, and will not
be calculated using the effective rate method of calculation or on any other
basis that gives effect to the principle of deemed re-investment of interest.  
  (e)   For the purposes of the Interest Act (Canada) and disclosure under such
act, whenever interest to be paid under this Agreement is to be calculated on
the basis of a year of 365 or 366 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 365 or 366 or such other period of time, as the case
may be.



8



--------------------------------------------------------------------------------



 



  (f)   If the payment of interest at the rate provided for in Subsection (b) of
the definition of “Interest Rate” is not enforceable by reason of the Interest
Act (Canada), then payment of interest after an Event of Default on principal
and interest amounts shall be at the same rate of interest applicable thereto
prior to the occurrence of the Event of Default.

1.6   Maximum Return.

  (a)   In the event that any provision of this Agreement would oblige Borrower
to make any payment of interest or any other payment that is construed by a
court of competent jurisdiction to be interest in an amount or calculated at a
rate that would be prohibited by law or would result in a receipt by Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)), then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted nunc pro tunc to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lender of interest at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:

  (i)   firstly, by reducing the amount or rate of interest otherwise required
to be paid under Article 2 of this Agreement; and     (ii)   thereafter, by
reducing any fees, commissions, premiums and other amounts that would constitute
interest for the purposes of Section 347 of the Criminal Code (Canada).

  (b)   If, notwithstanding the provisions of this Section 1.6 and after giving
effect to all adjustments contemplated thereby, the Lender shall have received
an amount in excess of the maximum permitted by the Criminal Code (Canada), then
such excess shall be applied by the Lender to the reduction of the principal
balance of the Loan outstanding and not to the payment of interest or if such
excessive interest exceeds such principal balance, such excess shall be refunded
to Borrower.     (c)   Any amount or rate of interest referred to in this
Section 1.6 shall be determined in accordance with generally accepted actuarial
practices and principles at an effective annual rate of interest over the term
of this Agreement on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the terms of this Agreement and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Lender shall be conclusive for the purposes of such
determination.

9



--------------------------------------------------------------------------------



 



ARTICLE 2
THE LOAN; COLLATERAL

2.1   The Loan. On the terms and subject to the conditions set forth in this
Agreement, Lender establishes and agrees to make available to Borrower a
committed non-revolving term loan facility at the applicable Interest Rate.  
2.2   Loan Limit. The maximum outstanding borrowings under the Loan shall not at
any time exceed the Loan Limit.   2.3   Advances; Non Revolving Feature of Loan.

  (a)   On the Closing Date, Borrower may only draw under this Agreement by way
of a single borrowing in a maximum amount of (i) US$12,500,000 less (ii) any
borrowings made by U.S. Borrower under the US 2009 Loan Agreement (the “Initial
Draw Amount”).     (b)   On July 17, 2009, Borrower may make a second and final
draw under this Agreement in a maximum amount of US$7,500,000 (the “Second Draw
Amount”).     (c)   On July 17, 2009, any undrawn commitment of Lender under
this Agreement shall be automatically cancelled. No amounts repaid or prepaid by
Borrower under this Agreement may be reborrowed.

2.4   Purpose of Loan. Borrower may use the proceeds of the Loan for general
corporate purposes, working capital or to repay Liabilities.   2.5  
Restrictions on Borrowing. Borrower shall not request a borrowing under the Loan
if a Default or Event of Default exists at such time or if the result thereof
would create or cause a Default or Event of Default.   2.6   Evidence of
Indebtedness. Lender shall maintain accounts and records evidencing the
Obligations of Borrower to Lender under this Agreement. Lender’s accounts and
records shall constitute prima facie evidence of the Indebtedness of Borrower to
Lender under this Agreement in the absence of manifest error.   2.7   Procedure
of Requesting the Loan. Borrower hereby requests the Initial Draw Amount on the
Closing Date. In respect of the Second Draw Amount, Borrower shall execute and
deliver to Lender on or before July 17, 2009 the written request in the form
attached hereto as Exhibit F which shall be irrevocable and binding on Borrower.
Borrower shall indemnify Lender against any loss or expense incurred by Lender
as a result of any failure by it to fulfill on or before the date specified for
such borrowing the applicable conditions set forth in Sections 4.1 and 4.2,
including, without limitation, any loss or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by Lender to
fund any loan to be made by Lender as part of such borrowing if such loan, as a
result of such failure, is not made on such date.



10



--------------------------------------------------------------------------------



 



2.8   Scheduled Repayments. Subject to the terms of this Agreement, Borrower
shall permanently repay the principal amount of all borrowings outstanding under
the Loan in the following amounts and on the following dates (each a “Scheduled
Repayment”):

  (a)   for the period from the Closing Date to and including June 30, 2009,
Borrower shall make a payment of interest only on July 1, 2009 based on the
applicable Interest Rate and the Initial Draw Amount;     (b)   for the period
from the July 1, 2009 to and including July 31, 2009, Borrower shall make a
payment of interest only on August 1, 2009 based on the applicable Interest Rate
and the Initial Draw Amount;     (c)   for the period from July 17, 2009 to and
including July 31, 2009, Borrower shall make a payment of interest only on
August 1, 2009 based on the applicable Interest Rate and the Second Draw Amount;
    (d)   sixty (60) equal monthly installments, payable monthly in arrears on
the Payment Date, each monthly installment in the amount as set out in the
amortization schedule annexed to each Note, with the first monthly payment due
on September 1, 2009; and     (e)   all remaining outstanding principal of the
Loan together with all accrued interest, fees and other amounts then unpaid by
Borrower with respect to the Loan, on the Maturity Date.

2.9   Prepayment.

  (a)   Borrower may not voluntarily prepay all or any outstanding borrowings
under the Loan during the period from the Closing Date until and including
July 31, 2012.     (b)   During the period commencing August 1, 2012 until and
including January 31, 2014, Borrower may make a prepayment of the outstanding
principal balance of the Loan plus all accrued and unpaid interest through such
date plus all fees that are then owing and due provided that: (i) Borrower pays
to Lender a prepayment fee equal to the amount of 3% of the outstanding
principal balance of the Loan at such time, and (ii) Borrower provides thirty
(30) days prior written notice to Lender.     (c)   From and after February 1,
2014, Borrower may at any time, without payment of any penalty or fee, upon
thirty (30) days prior written notice to Lender, make a prepayment of the
outstanding principal balance of the Loan plus all accrued and unpaid interest
through such date plus all fees that are then owing and due.     (d)   Borrower
may make a prepayment against the outstanding principal balance of the Loan as
contemplated and permitted by Section 6.2(g)(ii)(B) provided that all terms and
conditions of Section 6.2(g) are complied with by Borrower and Guarantor.



11



--------------------------------------------------------------------------------



 



    Upon indefeasible payment in full of all amounts owing under or in
connection with the Loan, and upon Borrower’s written request, Lender shall
release its security interest in the Collateral securing the Loan.   2.10  
Payments Generally. Each payment under this Agreement shall be made for value at
or before 1:00 p.m. (New York time) on the day such payment is due, provided
that, if any such day is not a Business Day, such payment shall be deemed for
all purposes of this Agreement to be due on the Business Day next following such
day (and any such extension shall be taken into account for purposes of the
computation of interest and fees payable under this Agreement). All payments
shall be made by Borrower to Lender by way of wire to the following account:

Account Name: ICON Leasing Fund Twelve, LLC
Account Number: 590411942
Bank Name: JP Morgan Chase
Bank Address: New York, NY
ABA: 021000021

2.11   Fees. The Borrower shall pay Lender a fee of 0.50% of the sum of the
Initial Draw Amount and the Second Draw Amount on each of the 12th, 24th, 36th
and 48th Payment Dates. Lender acknowledges receipt from Borrower of an
irrevocable and fully earned commitment fee of $300,000.   2.12   Illegality. If
the introduction of or any change in any Applicable Law or in the interpretation
or application thereof by any court or by any governmental authority charged
with the administration thereof, makes it unlawful or prohibited for Lender to
make, to fund or to maintain its commitment or any portion thereof or to perform
any of its obligations under this Agreement, Lender may, by 30 days written
notice to Borrower (unless the provision of the Applicable Law requires earlier
prepayment in which case the notice period shall be such shorter period as
required to comply with the Applicable Law), terminate its obligations under
this Agreement (or those that are unlawful or prohibited as the case may be) and
in such event, the Borrower shall (to the extent required) prepay such
borrowings under the Loan forthwith (or at the end of such period as Lender in
its discretion agrees), without notice or penalty (other than breakage costs),
together with all accrued but unpaid interest and fees as may be applicable to
the date of payment.

ARTICLE 3
COLLATERAL SECURITY

3.1   Grant of Security. As general and continuing collateral security for the
due payment and performance of the Obligations, Borrower charges, pledges and
assigns to Lender, and grants to Lender a lien and security interest in, all
present and after acquired personal property and undertaking of Borrower
including, without limitation, the following:

  (a)   all Equipment;

12



--------------------------------------------------------------------------------



 



  (b)   all Contracts and Contract Receivables;     (c)   all cheques, money
orders, wire transfers, notes, drafts and other orders for payment of money or
other remittances payable to Borrower and the depository accounts in the name of
Borrower, including all Blocked Accounts, and including all sums now or
hereafter on deposit in or payable to and any interest accrued or payable on the
credit balances therein;     (d)   any guarantees, supporting obligations or
other collateral securing payment of the Contracts; and     (e)   all Proceeds
of any of the foregoing;

    but specifically excludes Consumer Goods (collectively, the “Collateral”).  
3.2   Limitations on Grant of Security. If the grant of any security interest in
any Contract under Section 3.1 would result in the termination or breach of the
governing agreement relating to such Contract, then the applicable Contract will
not be subject to any security interest under Section 3.1 but will be held in
trust by Borrower for the benefit of Lender. In addition, the security interests
created by this Agreement do not extend to the last day of the term of any
lease, rental contract or other agreement now held or hereafter acquired by
Borrower. Such last day will be held by Borrower in trust for Lender and, on the
exercise by Lender of any of its rights under this Agreement following an Event
of Default, will be assigned by Borrower as directed by Lender.   3.3  
Attachment. Borrower confirms that value has been given by Lender to Borrower,
that Borrower has rights in the Collateral (other than after-acquired property)
and that Borrower and Lender have not agreed to postpone the time for attachment
of the security interests created by this Agreement to any of the Collateral.
The security interests created by this Agreement are intended to attach: (i) to
existing Collateral when Borrower signs this Agreement; and (ii) to Collateral
subsequently acquired by Borrower immediately upon Borrower acquiring any rights
in such Collateral. The security interests created by this Agreement will have
effect and be deemed to be effective whether or not the Obligations or any part
thereof are owing or in existence before or after or upon the date of this
Agreement.   3.4   Additional Security. The security interests created by this
Agreement are in addition and without prejudice to any other security interests
now or later held by Lender. No security interests held by Lender will be
exclusive of or dependent upon or merge in any other security interests, and
Lender may exercise its rights under such security interests separately or in
combination.   3.5   Cooperation of Lender While in Possession of Collateral. To
the extent Lender has perfected its security interest in Collateral by
possession of such Collateral, Lender agrees to permit Borrower reasonable
access to such Collateral (including making or allowing the Borrower to make
copies of any Contracts that are in the possession of the Lender).

13



--------------------------------------------------------------------------------



 



ARTICLE 4
CONDITIONS

4.1   Conditions Precedent to the Loan — Initial Borrowing. The obligation of
Lender to make available the initial borrowing under this Agreement is subject
to the terms and conditions of this Agreement and is conditional upon
satisfactory evidence being given to Lender and its counsel as to compliance
with the following conditions:

  (a)   Representations and Warranties. Each of the representations and
warranties contained in this Agreement shall be true and correct as if made by
the Borrower and the Guarantor contemporaneously with the initial borrowings
under the Loan.     (b)   Resolutions and Certificates. Lender shall have
received, duly executed and in form and substance satisfactory to it:

  (i)   a copy of the constating documents and by-laws of each Credit Party and
ARAM and a copy of the resolutions of the board of directors of each Credit
Party and ARAM authorizing the execution, delivery and performance of the Loan
Documents, certified in each case by a senior officer of the applicable Credit
Party and ARAM;     (ii)   a certificate of incumbency for each Credit Party and
ARAM showing the names, offices and specimen signatures of the officers who will
execute the Loan Documents; and     (iii)   a certificate of status for each
Credit Party and ARAM or its equivalent from its jurisdiction of organization.

  (c)   Legal Opinions. Lender shall have received a favourable legal opinion
from counsel to each Credit Party and ARAM in connection with the due
authorization, execution, delivery and enforceability of the Loan Documents and
related matters, which opinions shall be satisfactory to Lender and its counsel,
acting reasonably.     (d)   Delivery of Agreements. The Credit Parties shall
have executed and unconditionally delivered, or caused to be executed and
delivered, the following documents to Lender (collectively, the “Loan
Documents”):

  (i)   this Agreement;     (ii)   the Assignment;     (iii)   the Hypothec;    
(iv)   the Pledge Agreement together with (a) original share certificates
evidencing the equity securities owned by ARAM in the Borrower, and (b) duly
executed share transfer power in respect thereof undated in blank;

14



--------------------------------------------------------------------------------



 



  (v)   the Guaranty;     (vi)   the Note in connection with the Initial Draw
Amount; and     (vii)   an assignment of insurance executed by Borrower (but not
the applicable insurer(s)) in favour of Lender (it being acknowledged by Lender
that Borrower shall undertake to use its best efforts to obtain an
acknowledgement from each applicable insurer within a reasonable period of time
following the Closing Date, but that failure of Borrower to delivery any such
acknowledgement shall not constitute an Event of Default under this Agreement).

  (e)   No Default or Event of Default. No Default or Event of Default has
occurred and is continuing under this Agreement or any other Loan Document.    
(f)   Registration. Satisfactory evidence that Lender has a valid and perfected
first priority (subject to Permitted Liens) security interest in the Collateral
in all jurisdictions deemed necessary or advisable by the Lender and its
counsel.     (g)   Insurance. Lender shall have received a satisfactory
certificate of insurance issued by Borrower’s insurance broker (the insurance
policies issued by a reputable underwriter satisfactory to Lender) in respect of
all policies maintained by the Borrower naming Lender as a first loss payee and
additional insured.     (h)   Lender Fees. All fees and expenses payable
pursuant to the terms and conditions of the letter dated May 21 from the Lenders
to the Borrower otherwise due and payable by the Borrower to the Lender shall
have been paid or shall contemporaneously be paid to the Lender including, but
not limited to, the Commitment Fee.     (i)   Legal Fees. The legal fees and
disbursements of Lender’s counsel that have been invoiced at least two Business
Days prior to the Closing Date shall have been paid.     (j)   HSBC Release. A
satisfactory release from HSBC in respect of any security interest, lien, claim
or encumbrance in respect of the Collateral.     (k)   Liens against Equipment.
There shall be no liens, encumbrances or other security interests charging any
of the Equipment, other than security interests in favour of Lender or other
Liens not otherwise prohibited under Section 6.2(b).     (l)   Material Adverse
Change. A Material Adverse Change shall not have occurred.     (m)  
Contribution Agreement. Lender has received a copy of the executed Contribution
Agreements and Lender is satisfied with terms and conditions of transfer of the
Equipment and contracts to Borrower pursuant to such Contribution Agreements.

15



--------------------------------------------------------------------------------



 



  (n)   Financing Statements. Lender shall have received PPSA verification
statements satisfactory to Lender and its legal counsel evidencing the
registration of financing statements against each Obligor, as debtor, in favour
of Borrower, as secured party, in all jurisdictions required by Lender and it
legal counsel.

4.2   Conditions Precedent to the Loan — Subsequent Borrowings. The obligation
of Lender to make available the additional drawing contemplated in
Section 2.3(b) of this Agreement after the initial drawing and Closing Date is
conditional upon satisfactory evidence being given to Lender as to compliance
with the following conditions:

  (a)   Representations and Warranties. Each of the representations and
warranties contained in this Agreement shall be true and correct as if made by
Borrower and Guarantor contemporaneously with any subsequent borrowing under the
Loan.     (b)   No Default or Event of Default. No Default or Event of Default
has occurred and is continuing under this Agreement or any other Loan Document.
    (c)   Notice of Borrowing. Lender shall have received a notice of borrowing
as contemplated in Section 2.7 of this Agreement.     (d)   Liens against
Equipment. There shall be no liens, encumbrances or other security interests
charging any of the Equipment, other than security interests in favour of
Lender.     (e)   Notice of Liens. Lender shall not have received written notice
of any lien, trust, charge, encumbrance or other security interest affecting the
Equipment charged by Lender’s Loan Documents or an execution.     (f)   Material
Adverse Change. A Material Adverse Change shall not have occurred since the
Closing Date.     (g)   Bankruptcy Remoteness. Borrower shall be a “special
purpose bankruptcy remote” entity as such term is generally recognized to mean
in the United States that is satisfactory to Lender and its legal counsel. The
Memorandum shall have been amended such that Borrower is a “special purpose
bankruptcy remote” entity to the satisfaction of Lender and its legal counsel. A
certified copy of each Special Resolution passed amending the Memorandum as
provided herein shall have been filed at the Nova Scotia Registry of Joint Stock
Companies and a Registry certified copy of each such Special Resolution shall
have been delivered to Lender. All “special purpose bankruptcy remote”
provisions of the Certificate of Formation of US Borrower, a corporation formed
or to be formed under the Texas Business Organizations Code, shall be contained
in the Memorandum unless Lender waives any such requirement or any such
provision is contrary to the laws of the Province of Nova or the laws of Canada
applicable therein.     (h)   Legal Opinion. Lender shall have received a
favourable legal opinion from Nova Scotia counsel to Borrower in connection with
the “bankruptcy remoteness” of Borrower, the non-consolidation of its property,
assets and liabilities with that of

16



--------------------------------------------------------------------------------



 



      ARAM, the Guarantor or any Affiliate of ARAM or the Guarantor and related
matters, which opinion shall be satisfactory to Lender and its counsel, acting
reasonably.     (i)   Blocked Account. Evidence satisfactory to the Lender that
a Blocked Account is opened and the accompanying Blocked Account Agreement is in
effect between the Borrower and the Account Bank. Lender shall have received a
favourable legal opinion from counsel to Borrower in connection with the due
authorization, execution, delivery by the Borrower and enforceability against
the Borrower of the Blocked Account Agreement, which opinion shall be
satisfactory to Lender and its counsel, acting reasonably.     (j)   Legal Fees.
The legal fees and disbursements of Lender’s counsel that have been invoiced at
least two Business Days prior to July 17, 2009 shall have been paid.     (k)  
Note. Borrower shall have executed and delivered to Lender the Note in respect
of the Second Draw Amount.     (l)   US Borrower PPSA Registrations.
Satisfactory evidence that Lender has a valid and perfected first priority
(subject to Permitted Liens) security interest in all present and after-acquired
assets and undertaking of US Borrower in all jurisdictions deemed necessary or
advisable by Lender and its counsel.     (m)   US Borrower Hypothec. US Borrower
shall have executed and delivered the US Borrower Hypothec. Lender shall have
received a favourable legal opinion from counsel to Borrower in connection with
the due authorization, execution, delivery and enforceability of the US Borrower
Hypothec, which opinions shall be satisfactory to Lender and its counsel, acting
reasonably.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1   Borrower’s Representations and Warranties.

  (a)   General Representations and Warranties as to Borrower. To induce Lender
to enter into this Agreement, Borrower represents and warrants to Lender as
follows, which representations and warranties shall be deemed to be continuing
and true from the time of Borrower’s execution of this Agreement until all of
the Obligations hereunder and under each Assignment shall have been paid and
performed in full:

  (i)   Organization, etc. Borrower is an unlimited liability corporation
validly organized and existing and in good standing under the laws of the
Province of Nova Scotia, is duly qualified to do business and in good standing
as an extra-provincial corporation in each jurisdiction where the failure to so
qualify might have a Material Adverse Effect and has full power and authority to
own its property and conduct its business

17



--------------------------------------------------------------------------------



 



      substantially as presently conducted by it. Borrower has full power and
authority to enter into and to perform its Obligations under this Agreement and
each other Loan Document executed by it pursuant hereto.     (ii)   Due
Authorization. The execution and delivery by Borrower of this Agreement and each
Loan Document executed by it pursuant hereto and the performance by Borrower of
its Obligations hereunder and thereunder and the borrowings hereunder by
Borrower have been duly authorized by all necessary corporate action of
Borrower, do not require any approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of, or
constitute any default under, any provision of the memorandum of association,
articles of association or by-laws of Borrower or any agreement binding upon or
applicable to it (other than any agreement with respect to which a waiver has
been obtained), or any present Applicable Law or governmental regulation or
court decree or order applicable to it and will not result in or require the
creation or imposition of any Lien in any of its properties pursuant to the
provisions of any present agreement binding upon or applicable to it.     (iii)
  Validity of This Agreement, etc. This Agreement is, and each other Loan
Document executed by it pursuant hereto will on the due execution and delivery
thereof be, the legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject only to bankruptcy, insolvency,
reorganization, moratorium or similar laws at the time in effect affecting the
enforceability of the rights of creditors generally; and equitable principles
limiting the availability of the remedy of specific enforcement.     (iv)  
Financial Information. All balance sheets, statements of income, shareholders’
equity, and cash flows and other financial information that have been furnished
by Borrower to Lender in connection with this Agreement or the transactions
contemplated hereby have been prepared in accordance with GAAP (except in the
case of any unaudited statements, to the extent of the limited nature of the
footnotes and subject to normal year-end adjustments) consistently applied
throughout the periods involved (except as disclosed therein) and present
(except as aforesaid with respect to unaudited statements) fairly the financial
condition of Borrower as at the dates thereof and the results of its operations
for the periods then ended.     (v)   Absence of Default. Borrower is not in
default (after taking into account grace periods) in the payment of any
liabilities representing any borrowing or financing or any other material
liability or under any law or governmental regulation or court decree or order
materially affecting its property or business.

18



--------------------------------------------------------------------------------



 



  (vi)   Litigation. No litigation, arbitration or governmental investigation or
proceeding is pending or, to the knowledge of Borrower, threatened against
Borrower or any of its properties that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, except as described in
any Quarterly Report delivered to Lender from time to time.     (vii)   No
Material Contingent Liabilities. Borrower does not have any material contingent
liabilities of any kind.     (viii)   Taxes. Borrower has filed all tax returns
and reports required by law to have been filed by it (including, without
limitation, all Taxes applicable to or arising out of the Equipment and the
Contracts, the proceeds thereof or the leasing or financing thereof) and has
paid, or will pay when due, all Taxes and governmental charges thereby shown to
be owing except to the extent that the Borrower has contested the validity
thereof in good faith by appropriate proceedings and has set aside on its books
adequate reserves with respect thereto.     (ix)   Absence of Lien. Borrower is
the owner of the Equipment, Contracts and other Collateral, free and clear of
all Liens, other than the Liens permitted pursuant to Section 6.2(b).     (x)  
Contracts. Borrower and Guarantor covenant that each Contract has or will have
arisen out of a bona fide transaction, accurately evidenced by the written terms
of the Contract. Borrower only maintains one original of each Contract and to
the extent any Contract constitutes “chattel paper” (as defined in the PPSA),
and the original chattel paper counterpart is in Borrower’s possession. No
Contract exists only in electronic form.     (xi)   Accuracy of Information. All
written information heretofore or contemporaneously herewith furnished by or on
behalf of Borrower to Lender for purposes of, or in connection with, this
Agreement or any transaction contemplated hereby is, and all other such written
information hereafter furnished by or on behalf of Borrower to Lender will be,
true and accurate in every material respect on the date as of which such
information is dated or certified and does not omit any material fact necessary
to make such information not misleading.     (xii)   Security Interest. Each
security interest in the Collateral granted pursuant to Section 3.1 is a valid,
enforceable, first priority (subject to Permitted Liens) Lien that has attached,
and has been timely and properly perfected under the provisions of the PPSA or
similar law relating to the perfection and priority of the security interest
granted.     (xiii)   Eligible Contracts. Each Contract represents the absolute
obligation of the related Obligor to pay the amounts set forth therein, free
from any and all claims, defenses or rights of counterclaim against Lender.

19



--------------------------------------------------------------------------------



 



  (xiv)   Security Deposits. Borrower has not received and does not hold any
security deposit for any Contract.     (xv)   Location of Equipment. The
property, assets and the Equipment of Borrower (save and except for the Foreign
Located Equipment) are located in Permitted Jurisdictions, and in no other
jurisdiction .     (xvi)   Foreign Located Equipment. The orderly liquidation
value of the Foreign Located Equipment in aggregate is less than $300,000.

5.2   Guarantor Representations and Warranties. To induce Lender to enter into
this Agreement, Guarantor represents and warrants to Lender as follows, which
representations and warranties shall be deemed to be continuing and true from
the time of Guarantor’s execution of this Agreement until all of the Obligations
hereunder are paid and fully performed:

  (a)   Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.     (b)   Guarantor has all
requisite corporate power and authority to own, lease and operate its
properties, and to carry on its business as now being conducted;     (c)   The
execution, delivery and performance by Guarantor of this Agreement and the
Guaranty and the consummation of the transactions contemplated hereby and
thereby and are within Guarantor’s corporate powers and authority and have been
duly authorized by all necessary corporate action on the part of Guarantor;    
(d)   This Agreement, the Guaranty and all other documents or writings relating
hereto or contemplated hereby or thereby to be signed by Guarantor constitute
the valid and binding obligations of Guarantor enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights in
general, and equitable principles limiting the availability of the remedy of
specific enforcement;     (e)   The execution and performance of this Agreement
and the Guaranty by Guarantor does not violate any laws, regulations, indentures
or contracts to which Guarantor is a party or the organizational documents of
Guarantor;     (f)   Except as otherwise provided herein, no consent, approval
or authorization of, or designation, declaration or filing with, any
governmental authority is required on the part of Guarantor in connection with
the execution, delivery and performance of this Agreement or the Guaranty;    
(g)   Neither Guarantor nor any subsidiary of Guarantor to which Guarantor has
delegated its servicing responsibilities, is a party to and there is no pending
or threatened litigation, legal or administrative proceeding or otherwise that
would,

20



--------------------------------------------------------------------------------



 



      if decided against Guarantor or such subsidiary, have any material adverse
impact on Guarantor’s or such subsidiary’s ability to service the Collateral;  
  (h)   Guarantor agrees to, or cause ARAM and Borrower to, fully and completely
perform all of its obligations under the Contribution Agreement in accordance
with its terms and remakes for the benefit of Lender each of the representations
and warranties made by ARAM, if any, in the Contribution Agreement; and     (i)
  The unaudited balance sheet of Guarantor as at December 31, 2008 and the
related statement of income of Guarantor for the twelve month period then ended,
certified by its chief financial officer, present fairly in all material
respects the financial position of Guarantor at such date and the results of its
operations for the periods then ended, all in accordance with generally accepted
accounting principles consistently applied, and since said date there has been
no Material Adverse Change.

ARTICLE 6
COVENANTS

6.1   Affirmative Covenants. Guarantor and Borrower covenant and agree with
Lender that until all of the Obligations (other than any indemnities that are
not then due and owing) shall have been paid and performed in full:

  (a)   Financial Information; Quarterly Report. Guarantor and Borrower shall
furnish, or cause to be furnished, to Lender copies of the following financial
statements, reports and information:

  (i)   within forty-five (45) days after the close of each quarter of each
Fiscal Year, a Quarterly Report;     (ii)   So long as: (a) Guarantor continues
to be a public company; (b) Guarantor files its financial statements in
accordance with the requirements of the Security and Exchange Commission; and
(c) all such financial statements are available to the Lender through a public
medium, such as EDGAR; and (d) an Event of Default has not occurred and is
continuing, neither Guarantor nor Borrower shall be required to provide the
Lender with any financial statements; provided that in the event that any of the
above conditions (a) — (d) are not satisfied, Borrower and Guarantor shall be
required to furnish, or cause to be furnished, to the Lender, Borrower’s and
Guarantor’s, (i) quarterly financial statements certified by the principal
financial officer of Borrower and Guarantor, respectively, within sixty
(60) days of the end of a fiscal quarter, (ii) annual audited financial
statements for the Borrower and Guarantor, prepared by Guarantor’s certified
public accountant, must be sent to the Lender within ninety (90) days of the end
of the Guarantor’s Fiscal Year, (iii) a copy of the compliance certificate
delivered to HSBC under the HSBC Credit

21



--------------------------------------------------------------------------------



 



      Agreement, which shall include the financial covenant calculations
required by the HSBC Credit Agreement;     (iii)   upon written request by
Lender, Guarantor or Borrower shall deliver to Lender copies of each Contract
(or to the extent any Contract constitutes “chattel paper,” the original chattel
paper counterpart) or copies of any other document relating thereto in its
possession within five (5) Business Days of Borrower’s or Guarantor’s receipt of
a written request for such information; and     (iv)   such other information
with respect to the financial condition and operations of Borrower and Guarantor
as Lender may from time to time reasonably request, provided that Lender shall
bear the cost of obtaining such information if and to the extent it is not
already being compiled by or for Guarantor.

  (b)   Maintenance of Corporate Existence. Guarantor and Borrower will cause to
be done at all times all things necessary to maintain and preserve their
respective lawful existence.     (c)   Bankruptcy Remoteness. Guarantor and
Borrower agree that Borrower shall be, or shall cause to be, a “special purpose
bankruptcy remote” entity as such term is generally recognized to mean in the
United States that is satisfactory to Lender and its legal counsel on or before
July 17, 2009. Guarantor and Borrower agree that (A) the Memorandum will be
amended such that Borrower is a “special purpose bankruptcy remote” entity to
the satisfaction of Lender and its legal counsel, (B) a certified copy of each
Special Resolution passed amending the Memorandum as provided herein will be
filed at the Nova Scotia Registry of Joint Stock Companies, and (C) a Registry
certified copy of each such Special Resolution shall be delivered to Lender on
or before July 17, 2009. Guarantor and Borrower agree that all “special purpose
bankruptcy remote” provisions of the Certificate of Formation of US Borrower, a
corporation formed or to be formed under the Texas Business Organizations Code,
will be contained in the Memorandum unless Lender waives any such requirement or
any such provision is contrary to the laws of the Province of Nova Scotia or the
laws of Canada applicable therein on or before July 17, 2009.     (d)  
Maintenance of Special Purpose Bankruptcy Remoteness. Upon Borrower becoming a
“special purpose bankruptcy remote” entity, Guarantor and Borrower shall do, or
cause to be done, at all times, all things necessary to maintain and preserve
the “special purpose bankruptcy remoteness” of Borrower, including, but not
limited to, all things necessary to maintain its separate corporate existence
and identity and all things necessary to make it apparent to third parties it is
an entity with property, assets and liabilities distinct from those of ARAM, the
Guarantor or any Affiliate of ARAM or the Guarantor.

22



--------------------------------------------------------------------------------



 



  (e)   Performance of Covenants in Memorandum. Guarantor and Borrower shall do,
or cause to be done, at all times, all things necessary for the performance and
observance of all covenants in the Memorandum.     (f)   Payment of Taxes, etc.
Guarantor and Borrower will pay and discharge, prior to the same becoming
delinquent, all taxes, assessments and other governmental charges or levies
(“Taxes”) against or on any of the Contracts or other Collateral, as well as
claims of any kind that, if unpaid, might become a Lien upon any of the
Contracts or other Collateral; provided, however, that the foregoing shall not
require Borrower or Guarantor to pay any such tax, assessment, charge, levy or
claim so long as they shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on their respective books adequate
reserves with respect thereto.     (g)   Agreements with Respect to Equipment.
Guarantor and Borrower will, to the best of their ability, at all times cause
each item of Equipment to be maintained, preserved and kept in good condition
(as when originally delivered), repair and working order, subject to normal wear
and tear and to be maintained in accordance with all industry and regulatory
standards and all manufacturer’s suggested and recommended maintenance
procedures (including, without limitation, preventive maintenance) and to cause
any related software to be used in accordance with any license agreement
governing such software. Borrower and Guarantor covenant that the Equipment is
capable of performing the task for which it was originally intended and conforms
to all regulatory requirements and Applicable Laws imposed by any governmental
body with respect to the Equipment.     (h)   Notice of Default and Litigation.
Guarantor and Borrower will promptly give notice to Lender of: (i) the
occurrence of any Event of Default; (ii) any litigation, arbitration or
governmental investigation or proceeding not previously disclosed in writing by
Guarantor or Borrower to Lender that has been instituted or, to the knowledge of
Guarantor or Borrower, is threatened against Guarantor or Borrower or any of
their respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; (iii) any material development that
has occurred in any litigation, arbitration or governmental investigation or
proceeding previously disclosed in writing by Guarantor or Borrower to Lender
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, or (iv) any other event, development or condition which may
reasonably be expected to have a Material Adverse Effect.     (i)   Performance
of Loan Document Obligations. Borrower will perform promptly and faithfully all
of its Obligations under each Loan Document executed pursuant hereto.     (j)  
Books and Records. Guarantor and Borrower will each keep their respective books
and records reflecting, in all material respects, all of their respective
business affairs and transactions in accordance with GAAP and will permit

23



--------------------------------------------------------------------------------



 



      Lender (or any of representatives thereof), subject to the requirements of
the Protection of Personal Information and Electronic Documents Act, at
reasonable times and intervals, to visit its offices where such books and
records are kept, discuss its financial matters with their respective officers
and independent accountants (and hereby authorizes such independent accountants
to discuss their respective financial matters with Lender and its
representatives) and examine any of their books and other corporate records.    
(k)   Maintenance of Security Interest. Guarantor and Borrower each agree to
maintain the perfection of the first priority (subject to Permitted Liens)
security interest in and to the Collateral and shall not permit any other Lien
on the Collateral other than the Liens permitted pursuant to Section 6.2(b).
Guarantor and Borrower will, at their sole cost, defend any claims with respect
to Lender’s perfected first priority security interest in the Collateral.    
(l)   Performance of Contract Duties. Guarantor and Borrower warrant that they
have performed, and covenant and agree that they will continue to perform, their
respective duties and obligations under each Contract.     (m)   Lender’s
Performance for Borrower. If Guarantor or Borrower shall fail to pay Taxes with
respect to or maintain any Equipment in accordance herewith, Lender may (but
shall have no duty to do so), cause the same to be done or performed; and in any
such case, the amounts paid by Lender shall be immediately upon demand
reimbursed to it by Guarantor or Borrower, and shall bear interest from the date
incurred until the date in question at the applicable Interest Rate.     (n)  
Notice of Relocation. Borrower and Guarantor will give Lender at least thirty
(30) days prior written Notice of any relocation of the chief executive office
or principal place of business of either of them.     (o)   Contribution
Agreement. Borrower shall enforce ARAM’s responsibilities to Borrower under the
Contribution Agreement in all respects and shall not waive the performance by
ARAM of its responsibilities thereunder, without the prior written consent of
Lender.     (p)   Insurance. Borrower and Guarantor shall insure the Equipment
with such insurers and with such coverage and against such loss or damage to the
full insurable value of the Equipment to the extent insured against by
comparable corporations engaged in comparable businesses or according to
industry standards. Losses under all such insurance policies affecting the
Equipment shall be payable to Lender as first loss payee. Each such policy shall
provide for a minimum of 30 days prior notice to Lender of cancellation or
lapse. Borrower shall pay or cause to be paid all premiums necessary to maintain
any such insurance policies as such premiums become due and payable. Borrower
agrees that it shall forthwith provide to Lender a certified copy of each policy
of insurance within 120 days of the Closing Date, and will provide a certified
copy of each policy of insurance issued in replacement of or in substitution for
any

24



--------------------------------------------------------------------------------



 



      policy of insurance or policies of insurance or as a renewal of any policy
of insurance or policies of insurance within 30 days following request from
Lender.     (q)   Use of Proceeds. Borrower shall use the proceeds of all
borrowings for the purposes contemplated under this Agreement.     (r)   New
Contracts. Borrower and Guarantor shall ensure that any Contracts entered into
after the Closing Date shall be in the name of Borrower (and not Guarantor or
ARAM). Borrower shall maintain one original of each such Contract and to the
extent any such Contract constitutes “chattel paper” (as defined in the PPSA),
the original chattel paper counterpart shall remain in Borrower’s possession
unless delivered to Lender under Section 6.1(a)(iii). The Borrower shall ensure
that no Contract exists only in electronic form. If reasonably requested by
Lender, Borrower shall use commercially reasonable efforts to cause the
applicable third party to provide a satisfactory consent of the assignment by
way of security of such new Contract to Lender.     (s)   PPSA Registrations re:
Contracts. Borrower shall provide written confirmation to Lender confirming that
all PPSA registrations required under all applicable provincial laws have been
made by Borrower against each Obligor (in its capacity as lessee) under each new
Contract entered into by Borrower to perfect the security interests created
under such Contract within ten (10) Business Days after such Contract is entered
into by Borrower. Borrower shall register, or cause to be registered, in the
applicable personal property registry system any renewals necessary to ensure
that any existing financing statements registered against an Obligor shall not
expire or lapse.     (t)   Blocked Account. Borrower and Guarantor shall direct
that all Obligors pay to or deposit, and to the extent required by
Section 9.2(a), Borrower and Guarantor shall themselves pay or deposit (or cause
to be paid or deposited), all Contract Receivables together with any proceeds
from the sale of the Equipment as permitted pursuant to Section 6.2(g) into the
Blocked Account, provided that, for the avoidance of doubt, Borrower and
Guarantor may, at any time during any month during the term of the Loan,
provided that no Default or Event of Default has occurred and is continuing, be
permitted to withdraw amounts from the Blocked Account so long as an amount
equal to one month’s installment payable under Section 2.8(d) remains in the
Blocked Account after giving effect to any such withdrawal.     (u)   Notice of
Assignment. Borrower shall provide each Obligor notice, in the form attached
hereto as Exhibit E, of the collateral assignment of its Contract within thirty
(30) days of the Closing Date.     (v)   US Borrower Hypothec. Borrower shall
cause US Borrower to execute and deliver the US Borrower Hypothec on or before
July 17, 2009.

25



--------------------------------------------------------------------------------



 



6.2   Negative Covenants. Borrower and Guarantor, as applicable, covenant and
agree with Lender that until all of the Obligations shall have been paid and
performed in full:

  (a)   Debt and other Liabilities. Borrower will not create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Liabilities
without the prior, written consent of Lender, other than:

  (i)   the Indebtedness and other Obligations;     (ii)   liabilities in
respect of Taxes, assessments, governmental charges or levies and claims of any
kind, to the extent that payment thereof shall not at the time be required to be
made or with respect to which the Borrower has contested the validity thereof in
good faith by appropriate proceedings and has set aside on its books adequate
reserves with respect thereto;     (iii)   liabilities to the Guarantor in
connection with the transfer of Contracts from the Guarantor to the Borrower
that are being paid in full on Closing Date from the proceeds of the Loan    
(iv)   other Liabilities to Lender; and     (v)   liabilities incurred in the
ordinary course of business with respect to the administration and operation of
its business and consistent with the past practices of ARAM with respect to the
Equipment or Contracts.

  (b)   Creation of Liens. Borrower will not create, incur, assume or suffer to
exist any Lien upon any of Borrower’s property, assets or Collateral, whether
now owned or hereafter acquired, except:

  (i)   the security interest granted by this Agreement or other agreements with
Lender;     (ii)   liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums either not
overdue, or that are being contested in good faith and that have not resulted in
perfected liens;     (iii)   judgment liens junior and subordinate to the
security interest created under this Agreement that have been in existence less
than 20 days after the entry thereof or with respect to which execution has been
stayed; and     (iv)   Permitted Liens.

  (c)   Inconsistent Agreements. Neither Guarantor nor Borrower will enter into
any agreement containing any provision that would be violated or breached by any
sale of Contracts hereunder or under the Contribution Agreement or the
performance by Borrower or Guarantor of its Obligations hereunder or under any
Loan Document executed by it pursuant hereto.

26



--------------------------------------------------------------------------------



 



  (d)   Relocation of Equipment. Borrower and Guarantor shall not allow the
Equipment and any other Collateral to be moved outside of a Permitted
Jurisdiction without providing at least ten (10) Business Days prior written
notice thereof to Lender.     (e)   Not to Amalgamate, Merge, etc. Except as
otherwise permitted by Section 7.1(i), no Credit Party shall enter into any
transaction or series of related transactions (whether by way of amalgamation,
merger, winding-up, liquidation, dissolution, consolidation, reorganization,
reconstruction, continuance, transfer, sale, lease or otherwise) whereby all or
substantially all of its properties, rights or assets would become the property
of any other Person or, in the case of amalgamation, merger or continuance, of
the continuing corporation resulting therefrom; provided that Guarantor may
amalgamate into, merge with or convert or reorganize into any other Person so
long (a) as the Guarantor is or will be the surviving Person following any such
transaction or event, (b) no Event of Default then exists or would result after
giving effect to such transaction or event, including any Event of Default under
Section 7.1(i), (c) Guarantor shall have provided written notice to Lender of
such transaction or event not less than fifteen (15) days prior to the
consummation of such transaction or event, (d) Lender is in receipt of any
information reasonably requested by it from Guarantor in respect of such
transaction, and (e) Lender shall have determined in good faith that, after
giving effect to such transaction or event, the Guarantor (as the surviving
Person) is at least as credit-worthy as it was immediately prior to the
consummation of such transaction or event.     (f)   Amendment of Memorandum,
etc. With the exception of the amendment of the Memorandum as described and
contemplated in Sections 4.2(g) and 6.1(c), Guarantor and Borrower shall not do,
permit or allow, or shall cause not to be done, permitted or allowed, anything
that would result in the amendment, supplementation, revocation, restatement or
replacement of any provision of the Memorandum without the prior written consent
of Lender or which would result in the violation of any provision of the
Memorandum.     (g)   Disposition of Equipment. The Borrower shall not sell,
assign, transfer, convey, lease (as lessor), contribute or otherwise dispose of,
or grant any rights with respect to the Equipment other than:

  (i)   Any lease of Equipment pursuant to a Contract; and     (ii)   Sales,
assignments, transfers, conveyances or other dispositions of Equipment provided
that no Default or Event of Default has occurred or continues to exist and that
Borrower shall either:

  (A)   substitute the sold Equipment with other seismic equipment (which shall
be free and clear of any Liens) of at least equivalent value acceptable to
Lender in its sole discretion within 30 days after the date on which the
Borrower has sold, assigned, transferred,

27



--------------------------------------------------------------------------------



 



      conveyed or otherwise disposed of Equipment for which substitute equipment
(which shall be free and clear of any Liens) has not otherwise been provided
having an aggregate fair market value in excess $100,000, or     (B)   apply the
proceeds therefrom against the outstanding principal balance of the Loan
provided that: (I) such amount does not exceed $100,000 and is paid not more
than one time during any quarter of Borrower’s Fiscal Year, and (II) the
Borrower pays an administrative fee in the amount of $15,000 to Lender for every
occurrence of the above right being exercised.

      Notwithstanding the above or any other term or provision contained in this
Agreement, Borrower shall not enter into any agreement to sell, assign,
transfer, convey or otherwise dispose of any Equipment in reliance on this
Section 6.2(g)(ii) in an individual or aggregate amount (based on the fair
market value of the Equipment) of greater than $400,000 without the prior
written consent of Lender, such written consent to be provided (or reasonably
withheld) within two (2) Business Days after Lender is in receipt of such
request by Borrower; provided, however, that the Borrower shall be permitted to
sell, assign, transfer or convey Equipment upon the exercise by an Obligor of a
purchase option, set forth in a Contract without prior written consent from
Lender so long as the Borrower has (i) provided Lender written notice of
Obligors’ exercise of its purchase option and a copy of the document exercising
such option subject to any confidentiality limitations and a written description
of the replacement equipment within two (2) Business Days after receipt of such
request by Obligor, and (ii) substituted the sold Equipment with other seismic
equipment (which shall be free and clear of any Liens) of like-kind and at least
equivalent value prior to such sale. For purposes of this Section 6.2(g), the
fair market value for the Equipment is set out in Schedule 2 attached hereto.
Lender will cooperate with Borrower’s reasonable requests to promptly deliver
any chattel paper to the purchaser of any Collateral sold in accordance with the
terms of this Section 6.2(g).         Any payments made pursuant to Subsection
6.2(g)(ii)(B) shall be applied against the outstanding principal balance of the
Loan. If a Default or Event of Default has occurred and is continuing, Lender
may retain the proceeds from the sale of such Equipment and may apply such
proceeds in its sole discretion against any amounts due and owing by Borrower to
Lender.

ARTICLE 7
DEFAULTS AND REMEDIES

7.1   Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

28



--------------------------------------------------------------------------------



 



  (a)   Borrower or Guarantor shall fail to pay when due any Indebtedness or
other Obligation due to Lender, or failed to maintain in the Blocked Account an
amount equal to at least one month’s installment payable under Section 2.8(c),
and such failure shall continue unremedied for a period of five (5) Business
Days;     (b)   Borrower or Guarantor shall fail to duly perform and observe any
covenant or agreement contained in Section 6.1 (except for Section 6.1(c)) that
is not cured thirty (30) days after the earlier of: (i) the day on which
Borrower or Guarantor had actual knowledge of such breach or reasonably ought to
have known of such breach, and (ii) notice thereof has been given to Borrower or
Guarantor, as applicable, by Lender;     (c)   Borrower or Guarantor shall fail
to duly perform and observe any covenant or agreement contained in Section 6.2;
    (d)   Any representation or warranty of Borrower or Guarantor made in this
Agreement, the Contribution Agreement or any Loan Document executed or delivered
in connection herewith or therewith, shall prove to have been materially untrue
at any time made and if curable, is not cured with twenty (20) days after the
earlier of: (i) the day on which Borrower or Guarantor had actual knowledge of
such breach or reasonably ought to have known of such breach, and (ii) notice
thereof has been given to Borrower or Guarantor, as applicable, by Lender;    
(e)   Any Event of Default (as defined in the US 2009 Loan Agreement) shall have
occurred and be continuing pursuant to the US 2009 Loan Agreement;     (f)  
Borrower or Guarantor shall fail to duly perform and observe any other covenant
or agreement contained herein, in the Contribution Agreement or in any Loan
Document executed by it pursuant hereto or thereto, and that failure shall
continue unremedied for a period of thirty (30) days after the earlier of:
(i) the day on which Borrower or Guarantor had actual knowledge of such breach
or reasonably ought to have known of such breach, and (ii) notice thereof has
been given to Borrower or Guarantor, as applicable, by Lender;     (g)   any
event or condition occurs that results in any Liability having an aggregate
principal outstanding amount exceeding US$20,000,000 becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of such Liability or
any trustee or agent on its or their behalf to cause such Liability to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, provided that this clause (f) shall not apply
to any secured Liability that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Liability;     (h)   Guarantor
or Borrower shall become insolvent or generally fail to pay, or admit in writing
its inability to pay, debts as they become due; or Guarantor or Borrower shall
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,

29



--------------------------------------------------------------------------------



 



      interim receiver, receiver and manager, liquidator, sequestrator,
custodian, or other similar official for Borrower or Guarantor or any of its
respective properties, or make a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver, interim receiver, receiver and manager, liquidator,
sequestrator, custodian, or other similar official shall be appointed for
Borrower or Guarantor or for a substantial part of its properties and not be
discharged within thirty (30) days; or any Canadian Insolvency Proceeding, or
other case or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding-up or liquidation proceeding shall be commenced in respect
of Borrower or Guarantor and, if not commenced by Borrower or Guarantor, be
consented to or acquiesced in by Borrower or Guarantor or remain for thirty
(30) days undismissed; or Borrower or Guarantor shall take any action to
authorize, or in furtherance of, any of the foregoing;     (i)   without the
written consent of Lender, a Person or Persons acting in concert shall acquire
in a single transaction or a series of transactions more than fifty (50%)
percent of the voting stock of the Guarantor or additional voting stock that
when added to voting stock then held by such Person or Persons exceeds fifty
percent (50%) of the voting stock of Guarantor, provided, however, that the
current shareholders of Guarantor may transfer all of the voting stock of
Guarantor to an entity owned in its entirety by the current shareholders of
Guarantor so long as (A) no other provisions of this Agreement would be violated
thereby, (B) Guarantor gives the Lender at least 30 days prior written notice of
such transfer, describing the capitalization and ownership of the transferee,
(C) no Default or Event of Default shall have occurred and be continuing either
before or after giving effect to such transfer, and (D) all action has been
taken, to the satisfaction of Lender, such that Lender’s rights in any
Collateral are preserved;     (j)   If at any time there occurs an event or
circumstance which constitutes a Material Adverse Change;     (k)   If the
Guaranty of the Obligations shall be terminated, revoked or declared void or
invalid, without the prior written consent of Lender;     (l)   If the Pledge
Agreement shall be terminated, revoked or declared void or invalid, without the
prior written consent of Lender     (m)   If Borrower and Guarantor sells or
otherwise disposes of, or agrees to sell or otherwise dispose of, all or a
substantially all of the Equipment, in each case, whether in one transaction or
a series of related transactions;     (n)   If Borrower or Guarantor suspends or
ceases or threatens to suspend or cease its business; or     (o)   If any of the
following events fail to occur on or before July 17, 2009: (A) the Memorandum
are not amended such that Borrower is a “special purpose bankruptcy remote”
entity to the satisfaction of Lender and its legal counsel, (B) a

30



--------------------------------------------------------------------------------



 



      certified copy of each Special Resolution passed amending the Memorandum
as required under this Agreement is not be filed at the Nova Scotia Registry of
Joint Stock Companies, or (C) a Registry certified copy of each such Special
Resolution is not delivered to Lender.     (p)   If evidence satisfactory to
Lender is not delivered on or before July 17, 2009 confirming that a Blocked
Account Agreement is in effect between Borrower and the Blocked Account Bank.  
  (q)   If Borrower fails to cause the US Borrower Hypothec to be executed and
delivered to Lender on or before July 17, 2009.

7.2 Remedies.

    Upon the occurrence of an Event of Default hereunder and in compliance with
Applicable Law, Lender may exercise any or all of the following remedies, in
addition to those granted to Lender under the PPSA of all applicable
jurisdictions, and any other Applicable Law:

  (i)   Lender may enforce all rights and remedies under each Contract that
constitutes Collateral under Article 3 hereof and may recover possession
(subject to the right of an Obligor to quietly enjoy the use of any Equipment,
so long as it has not breached nor defaulted in performing any of its duties or
obligations under the Contract thereof) of any Equipment subject to a Contract,
and may require that same be assembled and delivered to a specific location.
Lender shall be entitled to a decree of specific performance to enforce the
rights set forth herein.     (ii)   Lender may give, or cause Guarantor or
Borrower to give notice to each Obligor under any Contract to direct all
Contract Receivables to Lender; Lender may collect and receive any and all
Contract Receivables and other cash and non-cash proceeds that constitute part
of, or are derived from, the Collateral including, without limitation, all
renewal payments and Residual Proceeds.     (iii)   Lender may sell all or any
part of the Collateral, free from any and all claims of Borrower, in one lot and
as an entirety, or in separate lots, at public or private sale, for cash or
credit, in its discretion subject to the non-disturbance of the rights of quiet
enjoyment of the Obligors under the Contracts. Upon any such public sale, Lender
may bid for the property offered for sale or any part thereof and the proceeds
of such sale, net of costs, shall be applied to any Obligations secured hereby
as provided hereinafter. Any such sale shall be held or conducted in a
commercially reasonable manner and at such place and at such time as Lender may
specify, or as may be required by law. Without limiting the generality of the
foregoing, Borrower expressly agrees that in any such event that Lender, without
demand of performance or other demand or notice of any

31



--------------------------------------------------------------------------------



 



      kind (except notice of time and place of public or private sale) to or
upon Borrower or any other Person (all and each of which demands and/or notices
are hereby expressly waived), may forthwith collect, receive, appropriate and
realize upon the Collateral or any part thereof. If any notification of intended
disposition of any of the Collateral is required by law, such notification shall
be deemed reasonably and properly given (i) if effectively received by Borrower
at least five (5) days before such disposition, or (ii) ten (10) days after
deposit in the mail if sent by registered mail, return receipt requested and
addressed to Borrower for Borrower at the Borrower’s address for notices under
this Agreement.

  (iv)   At the request of Lender, Borrower and Guarantor shall promptly execute
and deliver to Lender such documents as Lender shall deem necessary or advisable
to enable Lender to obtain possession of the Equipment or to transfer the title
to the Equipment to any purchaser (including, without limitation, Lender) in
connection with any sale. Upon taking possession and sale of the Equipment,
Borrower shall cease to have any rights of redemption in respect of the
Equipment hereunder, and no payments thereafter made by Borrower in respect of
any or all of the Equipment shall give to Borrower any legal or equitable
interest or title in or to the Equipment or any cause or right of action at law
or in equity in respect of the Equipment against Lender, except that Lender
shall report to Borrower regarding the proceeds of the sale and the application
thereof.     (v)   Lender shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization and sale, after deducting all
reasonable costs and expenses of every kind incurred therein or incidental to
the recovery, care, safekeeping or otherwise of any or all of the Collateral or
in any way relating to the rights of Lender hereunder, including reasonable
legal fees and expenses as follows: first to its costs and expenses in enforcing
Borrower’s or Guarantor’s obligations hereunder, then to accrued and unpaid
interest at the applicable Interest Rate, then to any other obligations of
Borrower or Guarantor hereunder and then, any remainder, if any, to Borrower.
Borrower or Guarantor hereby waive presentment, demand and protest (to the
extent permitted by Applicable Law) of any kind in connection with this
Agreement or any Collateral.

ARTICLE 8
INDEMNITY

8.1   Indemnity. Borrower and Guarantor covenant and agree, at their sole cost
and expense and without limiting any other rights that Lender has hereunder, to
indemnify, protect and save Lender harmless against and from any and all claims,
damages, losses, liabilities, obligations, demands, defenses, judgments, costs,
disbursements or expenses of any kind or of any nature whatsoever that may be
imposed upon, incurred by or asserted or

32



--------------------------------------------------------------------------------



 



    awarded against Lender and related to or arising from the following, unless
such claim, loss or damage shall be based upon the gross negligence or willful
misconduct of Lender:

  (a)   any breach by Borrower of the representations, warranties, covenants, or
other obligations or agreements made by Borrower in this Agreement, in any
Contracts or in any agreement related hereto or thereto;     (b)   the existence
of any defense or offset against any Contract resulting from an act or omission
of Borrower with respect to the sale, lease and delivery of any Equipment;    
(c)   the violation by Borrower of any Applicable Law;     (d)   the reduction,
or the claim or demand for a reduction, of any Obligor’s indebtedness under a
Contract as a result of an act or omission of Borrower;     (e)   a material
misrepresentation made by Borrower to Lender;     (f)   any alleged failure of
any Contract or the related Equipment to comply with any Applicable Law;     (g)
  any alleged failure on Borrower’s part to keep or perform any of its
obligations, express or implied, with respect to any Contract or the related
Equipment;     (h)   any alleged injury to persons or property caused by the
Equipment or any violation or invasion of any patent or invention rights in
respect of the Equipment; or     (i)   any governmental fees, charges, taxes or
penalties levied or imposed in respect to any Contract or any related Equipment,
other than income taxes or franchise taxes imposed on the Lender or any of its
Affiliates.

ARTICLE 9
SERVICING AND ENFORCEMENT OF CONTRACTS

9.1   Servicing of Contracts. Borrower and Lender hereby appoint Guarantor, and
Guarantor hereby accepts such appointment, to act as the agent for Lender with
respect to the Contracts, Contract Receivables and the Equipment in accordance
with the terms of this Agreement. Guarantor shall be responsible for collecting
all amounts payable under the Contracts and enforcing the Contract provisions in
accordance with the terms set forth herein and Lender shall have no
responsibility or liability with respect thereto. Guarantor agrees that it shall
carry out its collection responsibilities in accordance with prudent servicing
standards and that it shall exercise that degree of skill and care consistent
with the same degree of skill and care that Guarantor exercises with respect to
similar contracts and equipment owned or serviced by Guarantor. Notwithstanding
the foregoing, Borrower and Lender acknowledge and agree that Guarantor may
delegate its

33



--------------------------------------------------------------------------------



 



    responsibilities to act as agent to one or more of its subsidiaries provided
that prior written notice is given to Lender and Guarantor remains liable for
such responsibilities.

9.2   Payment from Obligors.

  (a)   Lender acknowledges that not all Contract Receivables are collected via
pre-authorized payment systems. If at any time the amount on deposit in the
Block Account is less than one month’s installment payable under Section 2.8(d),
Borrower or Guarantor shall deposit in the Blocked Account promptly, but in any
event within two (2) Business Days of receipt, all payments received from any
Obligor or any insurance proceeds with respect to Equipment, and until deposited
in the Blocked Account, Borrower and Guarantor shall hold all such amounts in
trust for the benefit of Lender. Except for Borrower’s ability to withdraw
amounts from the Blocked Account in accordance with Section 6.1(t), the Blocked
Account shall be under control of Lender and Lender may move funds out of the
Blocked Account in Lender’s sole discretion.     (b)   Until deposited in the
Blocked Account, Borrower and Guarantor shall hold all Contract Receivables that
are not pre-authorized payment systems or otherwise deposited into the Blocked
Account, in trust for the benefit of Lender.

9.3   Taxes. With respect to Taxes, Borrower and Guarantor agree that any and
all Taxes and credits, refunds or the like with respect to Taxes accrued or
assessed with respect to the Equipment or the Collateral through and including
the date of this Agreement shall be the liability of or credit of Borrower and
all liabilities shall be paid solely by Borrower or Guarantor.   9.4  
Cooperation.

  (a)   Guarantor, Borrower and Lender agree to: cooperate fully with and make
available to one another and to any taxing authority as reasonably requested all
information, records, and documents relating to Taxes relating to the Contracts
and Equipment and timely furnish one another with copies of all correspondence
received from any taxing authority in connection with any tax audit or
information request with respect to any such taxable period.     (b)   Without
limitation, and in addition to other indemnities contained herein, Borrower and
Guarantor, jointly and severally, agree to indemnify Lender relating to any
failure by Guarantor to comply with the sale and use tax laws of any
jurisdiction.

9.5   General Offset. In the event either Guarantor or Borrower fails to pay any
amount owed to Lender pursuant to this Agreement, Borrower and Guarantor agree
that Lender, in Lender’s sole discretion, may offset such amount from funds held
by Lender pursuant to this Agreement. Such offset shall not relieve Borrower
and/or Guarantor of the obligations to pay such amount and upon any such
repayment by Borrower or Guarantor, the amount refunded by Borrower or Guarantor
to Lender shall be deemed to be held by Lender pursuant to the terms and
conditions of this Agreement.

34



--------------------------------------------------------------------------------



 



ARTICLE 10
MISCELLANEOUS

10.1   Fees, Costs and Expenses.

  (a)   Borrower and Guarantor jointly and severally agree to pay all of the
costs and expenses of Lender incurred in connection with the review,
documentation and/or preparation for closing and closing of this transaction,
and the Loan, including but not limited to, all reasonable legal fees, and
out-of-pocket expenses of Lender and Lender’s legal counsel related to this
transaction, and all audit fees as provided in Section 6.1(j) hereof.     (b)  
Borrower and Guarantor jointly and severally agree to pay all cost and expenses,
including Lender’s reasonable legal fees with respect to the enforcement of this
Agreement or the Loan, or realizing on the Collateral therefor, or any waivers
granted by Lender hereunder, or any Amendment hereto agreed to by Lender.

10.2   Power of Attorney. Borrower and Guarantor hereby irrevocably constitute
and appoint Lender as Borrower’s and Guarantor’s attorney-in-fact with full
power of substitution, for Borrower and Guarantor, and in Borrower’s and
Guarantor’s name to do, at Lender’s option and at Borrower’s and Guarantor’s
expense, all lawful acts and things that Lender may deem necessary to perfect
and continue the perfection of any security interest created hereunder and to
ask, demand, collect (including, but not limited to, the execution, in
Borrower’s or Guarantor’s name, of notification letters) sue for, compound and
give acquittance for any and all Contract Receivables assigned hereunder and to
endorse, in writing or by stamp, Borrower’s and Guarantor’s name or otherwise on
all checks for any monies in respect of the Collateral; provided that
notwithstanding the foregoing, Lender agrees that it will not exercise any such
right or power unless an Event of Default has occurred and is continuing.   10.3
  Survival. All covenants, agreements, representations, warranties, indemnities
(and obligations to repurchase) contained in this Agreement (and any and each
other agreement or instrument delivered pursuant hereto) shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. All indemnities contained in this Agreement
(and any and each other agreement or instrument delivered pursuant hereto) shall
survive the payment in full of the Indebtedness and the termination of this
Agreement.   10.4   Redelivery of Contracts upon Repurchase, Substitution or
Payment in Full. In connection with any repurchase or substitution of any
Equipment or Contract by Borrower or prepayment by an Obligor under any
Contract, Lender shall, and hereby does, release its security interest in the
Contract, Equipment and other collateral and shall, and hereby does, authorize
Borrower or Guarantor to file the appropriate PPSA financing change statements
(including partial discharges) with respect thereto.

35



--------------------------------------------------------------------------------



 



10.5   Broker Fees. Guarantor and Borrower represent and warrant that no broker
has been engaged by Borrower or Guarantor with respect to the transactions
contemplated by this Agreement for which Lender may be responsible. Guarantor
and Borrower will indemnify and hold harmless Lender from any claim of any
Person for any such fees, compensation or remuneration.   10.6   Notices. Except
as otherwise provided, all notices and other communications to any party
pursuant to this Agreement or any Loan Document executed by it pursuant hereto
shall be in writing, addressed or delivered to it at its address set forth below
its signature hereto or at such other address as it shall designate in a notice
to each other party, or by confirmed electronic transmission. Any notice if
mailed properly addressed shall be deemed given on the third Business Day after
mailing, postage prepaid.   10.7   Governing Law; Consent to Jurisdiction and
Service of Process. THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS
OF THE PROVINCE OF ALBERTA (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF). BORROWER DOES HEREBY SUBMIT, AT LENDER’S ELECTION, TO THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY COURTS (FEDERAL, PROVINCIAL OR
LOCAL) HAVING A LOCATION WITHIN THE MUNICIPALITY OF METROPOLITAN CALGARY WITH
RESPECT TO ANY DISPUTE, CLAIM, OR SUIT WHETHER DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR ANY RELATED ASSIGNMENT OR ANY OF
BORROWER’S OBLIGATIONS OR INDEBTEDNESS HEREUNDER. BORROWER HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT THE CITY OF CALGARY, ALBERTA IS AN INCONVENIENT FORUM OR
AN IMPROPER FORUM BASED ON LACK OF VENUE AS WELL AS ANY RIGHT IT MAY NOW OR
HEREAFTER HAVE TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED TO
ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE. THE
NON-EXCLUSIVE CHOICE OF FORUM SET FORTH HEREIN SHALL NOT BE DEEMED TO PRECLUDE
THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM OR THE TAKING
OF ANY ACTION BY LENDER TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE
JURISDICTION.   10.8   Other Documents. Borrower shall execute such other
documents and shall otherwise cooperate with Lender as Lender reasonably
requires to effectuate the transactions contemplated hereby (including, without
limitation, execution and delivery of any security agreement, document or
instrument as Lender or its legal counsel requires from time to time to ensure
that Lender has a first priority (subject to Permitted Liens) Lien, charge and
security interest against the Collateral).   10.9   Severability. Any provision
of this Agreement or any instrument executed pursuant hereto that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of any such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or any Loan Document or
affecting the validity or enforceability of that provision in any other
jurisdiction.

36



--------------------------------------------------------------------------------



 



10.10   Entirety. This Agreement and the Exhibits referred to herein constitute
the entire agreement between Lender and Borrower as to the subject matter
contemplated herein, and supersedes all prior agreements and understandings
relating thereto. Each of the parties hereto acknowledges that no party hereto
nor any agent of any other party whomsoever has made any promise, representation
or warranty whatsoever, express or implied, not contained herein, concerning the
subject matter hereof, to induce it to execute this Agreement. No other
agreements will be effective to change, modify or terminate this Agreement in
whole or in part unless such agreement is in writing and duly executed by the
party to be charged except as expressly set forth herein.   10.11   Waivers,
Amendments, etc. The provisions of this Agreement and each Loan Document
executed by it pursuant hereto may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower, the Guarantor and the Lender. No failure or delay on the part
of Lender or any assignee or Lender in exercising any power or right under this
Agreement or any Loan Document executed by it pursuant hereto shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances. Any waiver
or approval hereunder by Lender shall, subject to such limitations as may be
stated in such waiver or approval, be applicable to subsequent transactions, and
in the event of the subsequent withdrawal or rescission of any waiver or
approval, such waiver or approval shall nevertheless be effective according to
its terms as to any transaction occurring before notice from Lender to Borrower
of such withdrawal or rescission. No waiver or approval hereunder by Lender
shall require Lender to grant thereafter any similar or dissimilar waiver or
approval hereunder.   10.12   Headings. The various headings of this Agreement
and of any Loan Document executed pursuant hereto are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
such Loan Document or any provisions hereof or thereof.   10.13   Counterparts
and Effectiveness. This Agreement may be executed by the parties hereto in
several counterparts with original or verified electronic means, and each such
counterpart shall be deemed to be an original and all of which shall constitute
together but one and the same agreement, and shall be effective when signed by
all parties hereto.   10.14   Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower nor Guarantor
may assign or transfer its rights hereunder without the prior written consent of
Lender. Lender reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, its rights and
benefits hereunder and under any Loan Document executed by it pursuant hereto
and may, in connection therewith, disclose all documents and information that it
may have relating to Guarantor, Borrower or their respective businesses, this
Agreement, and any other Loan Document; provided, however, that so long as no
Event of Default shall exist, the Lender shall not sell, assign, transfer,
negotiate or grant any participations in all or

37



--------------------------------------------------------------------------------



 



    any part of this Agreement or the Loan to any Person that is a competitor of
the Guarantor or any of its Affiliates.

10.15   Confidentiality and Non-Disclosure. From the date hereof and except as
may be specifically required by law, no party hereto will without the prior
consent of (such consent not to be unreasonably withheld or unduly delayed) and
consultation with the other parties hereto make any written public announcement,
make any written statement or release to the media (except Lender may insert a
customary “tombstone” in a newspaper or financial publication), or make any
written statement with respect to the transactions contemplated hereby;
provided, however, Borrower agrees to provide each Obligor any required notice
of the sales of Contracts within thirty (30) days of the Closing Date hereunder,
the form and content of which shall have been approved by Lender; and further
provided, that Guarantor, Borrower and Lender may disclose the contents of this
Agreement to their respective assignees, lenders, professional advisors, or as
required by law or in connection with the enforcement of this Agreement.   10.16
  Rights Cumulative; Waivers. All rights, remedies and powers granted to Lender
hereunder are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers given hereunder,
or in or by any other instrument, or available in law or equity. Lender’s
knowledge at any time of any breach of, or non-compliance with, any
representations, warranties, covenants or agreements hereunder shall not
constitute or be deemed a waiver of any of such rights or remedies hereunder,
and any waiver of any default shall not constitute a waiver of any other
default. If, following the occurrence of an Event of Default, Lender elects in
writing to bill for and collect the Contracts, Borrower and Guarantor shall be
relieved of any further responsibility for servicing; provided, Borrower shall
remain liable for any acts or omissions committed during the period Borrower or
Guarantor was responsible for servicing the Contracts.   10.17   No Assumption
of Obligation. Notwithstanding anything contained herein, Lender assumes no
obligation or liability to any Obligor under the Contracts and no assignment of
the Contracts or Contract Documents shall impose any such obligation or
liability on Lender.   10.18   Authorization and Consent. Notwithstanding
anything contained herein, the Credit Parties authorize and consent to the
reproduction, disclosure and use by Lender of information about the Credit
Parties (including, without limitation, the Credit Parties’ names and any
identifying logos) and the financing transactions provided for herein to enable
Lender to publish promotional “tombstones” and other forms of notices of the
financings provided for herein in any manner and in any media including, without
limitation, marketing materials, sales materials, printed media or web based
material.

[*REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.*]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            ARAM RENTALS CORPORATION
(“Borrower”)
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Vice President and Corporate Secretary     

Address:
7236 – 10th Street NE,
Calgary Alberta, T2E 8XE
Attn.: President

           
ION GEOPHYSICAL CORPORATION
(“Guarantor”)
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Senior Vice President, General Counsel
and Corporate Secretary     

Address:
2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839
Attn.: General Counsel
Attn.: David L. Roland, Senior Vice President,
           General Counsel and Corporate Secretary

 



--------------------------------------------------------------------------------



 



            ICON ION, LLC
By: IEMC Corp., its Manager
(“Lender”)
      By:   /s/ Signed         Name:           Title:        

Address:
100 Fifth Avenue, 4th Floor
New York, New York 10011
Attn.: General Counsel

 